Exhibit 10.2


AMENDMENT TO LETTER OF CREDIT AGREEMENT


This AMENDMENT TO LETTER OF CREDIT AGREEMENT, dated as of July 5, 2018 (this
“Amendment”), is entered into by and among GENON ENERGY, INC., a Delaware
corporation (the “Applicant”) and CITIBANK, N.A. (“Citibank” and the “Issuing
Bank”), and is made with reference to the Facility Agreement (defined below).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Amended Facility Agreement (as defined
below).
W I T N E S S E T H :
WHEREAS, reference is hereby made to the Letter of Credit Agreement, dated as of
July 14, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to, but not including, the date
hereof, the “Facility Agreement”; the Facility Agreement as amended by this
Amendment, the “Amended Facility Agreement”), by and among the Applicant and the
Issuing Bank;
WHEREAS, the parties hereto wish to amend the Facility Agreement as set forth
herein, subject to the terms and conditions set forth below;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.    Amendments to the Facility Agreement.
(i)    The definition of “L/C Exposure Cap” in Section 1.01 of the Facility
Agreement is hereby amended by deleting “$300,000,000” and replacing it with
“$150,000,000”.
(ii)    The definition of “Termination Date” in Section 1.01 of the Facility
Agreement is hereby amended by deleting phrase “one year” in clause (a) thereof
and replacing it with the phrase “eighteen (18) months”.
2.    Conditions to Effectiveness of this Amendment. This Amendment shall become
effective as of the date upon which all of the following conditions are
satisfied (the “Amendment Effective Date”):
(a)     the Issuing Bank shall have received the counterparts hereof, duly
executed on behalf of the Applicant and the Issuing Bank;
(b)    the Applicant shall have paid all costs, fees, expenses (including,
without limitation, reasonable and documented legal fees and expenses) and other
compensation payable to the Issuing Bank to the extent due and invoices at least
one (1) day prior to the Amendment Effective Date; and
(c)    the Applicant shall have filed a notice of this Amendment with the
Bankruptcy Court, which notice shall be reasonably satisfactory to Citibank.
3.    Acknowledgment of Security Interest. Pursuant to the L/C Cash Collateral
Agreement, the Applicant granted a security interest in favor of Citibank, in
its capacity as secured party in its Collateral (as defined in the L/C Cash
Collateral Agreement). The Applicant hereby ratifies and reaffirms its pledge,
grant of security interest and liens and other obligations under and subject to
the terms of the L/C Cash Collateral Agreement, and agrees that after the
Amendment Effective Date, such pledge, grant of security interest and liens and
other obligations, and the terms of the L/C Cash Collateral Agreement, are not
impaired or adversely affected in any manner whatsoever and shall continue to be
in full force and effect and shall continue to secure all the Obligations, as
amended and extended pursuant to this Amendment.
4.    Representations and Warranties.
(a)    The execution, delivery and performance by the Applicant of this
Amendment (i) has been duly authorized by all corporate or stockholder action
required to be obtained by the Application and (ii) will




--------------------------------------------------------------------------------




not violate (x) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or by-laws of the Applicant, (y) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (z) any indenture, agreement or other instrument to
which the Applicant is a party, with respect to clauses (y) and (z) where any
such violation would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(b)    This Amendment has been duly executed and delivered by the Applicant and
constitutes a legal, valid and binding obligation of the Applicant enforceable
against the Applicant in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
(c)    No action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is or will be required in connection
with the execution, delivery and performance by the Applicant of this Amendment
except for (a) such consents, authorizations, filings or other actions that have
been made or obtained and are in full force and effect and (b) such actions,
consents and approvals the failure to be obtained or made which would not
reasonably be expected to have a Material Adverse Effect.
(d)    All of the representations and warranties set forth in the Facility
Agreement and the other Facility Documents are true and correct in all material
respects (or in all respects if any such representation and warranty if already
qualified by materiality) as of the date hereof with the same force and effect
as though made on and as of such date (except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or, if applicable, all respects) as of such earlier date).
(e)    No Default or Event of Default has occurred and is continuing immediately
before and after giving effect to this Amendment.
5.    Reference to and Effect on the Facility Documents. On and after the
Amendment Effective Date, this Amendment shall constitute a “Facility Document”
for purposes of the Amended Facility Agreement and each reference in the
Facility Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import, and each reference in each of the other Facility Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import, shall mean
and be a reference to the Amended Facility Agreement. Except as expressly set
forth in this Amendment, all of the terms and provisions of the Facility
Agreement and the other Facility Documents are and shall remain in full force
and effect and the Applicant shall continue to be bound by all of such terms and
provisions. This Amendment is limited as specified herein and shall not
constitute an amendment or waiver of, or an indication of the Issuing Bank’s
willingness to amend or waive, any other provisions of the Facility Agreement or
the other Facility Documents for any other date or purpose.
6.    Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
7.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart to this
Amendment by facsimile transmission shall be as effective as delivery of a
manually signed original.
8.    Severability. In the event that any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
9.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT




--------------------------------------------------------------------------------




OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AMENDMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.
10.    Entire Agreement. This Amendment and the other Facility Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
the Amendment and the other Facility Documents.
11.    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.


[Signature Pages Follow]






--------------------------------------------------------------------------------


Exhibit 10.2


IN WITNESS WHEREOF, the Applicant and Issuing Bank have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
GENON ENERGY, INC., as Applicant




By:     /s/ Mark McFarland                
Name: Mark McFarland    
Title: Chief Executive Officer




--------------------------------------------------------------------------------

Exhibit 10.2




CITIBANK N.A., as Issuing Bank



By:     /s/ Allister Chan            
Name: Allister Chan    
Title: Vice President


